Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 29-35, 64-69 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of patent US 11102704) in view of Feng (US20190029061). Please see the direct claim comparison below.  

Instant application, claim 1
US patent 11102704, claim 1
A method performed by a terminal for communication with a base station, comprising:
A method implemented by a terminal, the method comprising: 
sending, by the terminal, a network access request frame with a first preamble to a relay device, wherein the relay device is configured to receive the network access request frame according to the first preamble, send the
network access request frame with a second preamble to the base station, and receive a network access response frame returned by the base station, the length of the second preamble being shorter than that of the
first preamble
sending a network access request frame with a first preamble to a first device, the first device being configured to receive the network access request frame according to the first preamble, send the network access request frame with a second preamble to a gateway, and receive a network access response frame returned by the gateway, a length of the second preamble being smaller than a length of the first preamble, the length of the first preamble being longer than a first period of the first device to activate the first device in a first mode; and 
receiving, by the terminal, the network access response frame sent by the relay device.
receiving the network access response frame sent by the first device


US patent 11102704 does not explicitly disclose the length of the second preamble being shorter than that of the first preamble. Feng discloses  the length of the second preamble being shorter than that of the first preamble ([0109], a length of the specific identifier may be smaller than a length of the terminal equipment identifier). It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by US patent 11102704  with the teachings given by Feng. The motivation for doing so would have been to reduce processing complexity in relay transmission and reduce a data delay (Feng, [0005]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 30, 32-33, 65-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, 30, 32, 65-67 there is a phrase “a second preamble”, since there is a phrase “a second preamble” in the independent claim 1 already, it is not clear whether the phrase “a second preamble” refers to the same second preamble or not. 
Claims 5, 33, 68 are rejected as well since they depend on the rejected claims 4, 32 and 67.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-7, 29-35, 64-69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng (US20190029061).
Regarding claim 1, Feng discloses a method performed by a terminal for communication with a base station, comprising: 
sending, by the terminal, a network access request frame with a first preamble to a relay device (figs. 3, 5-7, [0034][0111-12][0190], sent a connection request by the terminal to a relay node; a first layer-2 PDU with the identification information of the terminal), wherein the relay device is configured to receive the network access request frame according to the first preamble, send the network access request frame with a second preamble to the base station (figs. 3, 5-7, step S230, s240, [0109][0116-17], receives the first layer-2 pdu from the terminal, generates a second layer-2 pdu with a new terminal identifier or specific identifier, and send to the base station), and receive a network access response frame returned by the base station (fig. 5, [0145-148],  after receiving the response from the base station), the length of the second preamble being shorter than that of the first preamble ([0109], a length of the specific identifier may be smaller than a length of the terminal equipment identifier); and 
receiving, by the terminal, the network access response frame sent by the relay device (fig. 5, s350, [0149-50], the terminal receives the response from the relay node).
	Claims 29 and 64 are rejected same as claim 1.

Regarding claim 2, Feng disclose the method according to claim 1, further comprising: 
sending, by the terminal, an uplink data frame with the first preamble to the relay device (figs. 3, 5-7, [0034][0111-12][0160][0190], sent a connection request or a MAC PDU by the terminal to a relay node; a first layer-2 PDU with the identification information of the terminal), wherein the relay device is further configured to receive the uplink data frame according to the first preamble, send the uplink data frame with a second preamble to the base station (figs. 3, 5-7, step S230, s240, [0109][0116-17], receives the first layer-2 pdu from the terminal, generates a second layer-2 pdu with a new terminal identifier or specific identifier, and send to the base station), and receive a downlink data frame returned by the base station (fig. 5, [0145-148],  after receiving the response from the base station); and
 receiving, by the terminal, the downlink data frame sent by the relay device (fig. 5, s350, [0149-50], the terminal receives the response from the relay node).
Claims 30 and 65 are rejected same as claim 2.

Regarding claim 3, Feng disclose the method according to claim 1, 
wherein sending the network access request frame with the first preamble to the relay device further comprises:
 in accordance with determining that the terminal does not receive the network access response frame within a first receiving window or a second receiving window after sending a network access request frame with the second preamble, sending, by the terminal, the network access request frame with the first preamble to the relay device (figs. 3-8, the UE transmits the first layer-2 PDU which can be a network access request; [0096], it is well known that according to the LTE standard specification, the UE will  retransmit the packet if there is no acknowledgement is received within a window); 
or 
in accordance with determining that the terminal receives the network access response frame within a second receiving window after sending a network access request frame with a second preamble, sending, by the terminal, the network access request frame with the first preamble to the relay device (figs. 5-8, the UE transmits data after receiving the configured PC5 interface, here the response has been received implies it is received within a window).
	Claims 31 and 66 are rejected same as claim 3.

Regarding claim 4, Feng disclose the method according to claim 1, further comprising: 
in accordance with determining that the terminal receives a network access request frame within a first receiving window after sending the network access request frame with the first preamble, sending, by the terminal, a network access request frame with a second preamble to the base station (figs. 5-8, the UE transmits data after receiving the configured PC5 interface, here the response has been received implies it is received within a window).
	Claims 32 and 67 are rejected same as claim 4.

Regarding claim 5, Feng disclose the method according to claim 4, further comprising: 
in accordance with determining that the terminal does not receive the network access response frame within the first receiving window or a second receiving window after sending the network access request frame with the first preamble, sending, by the terminal, the network access request frame with the second preamble to the base station (figs. 3, the UE transmits the first layer-2 PDU (to the base station via the relay node) which can be a network access request; [0096], it is well known that according to the LTE standard specification, the UE will  retransmit the packet if there is no acknowledgement is received within a window).
Claims 33 and 68 are rejected same as claim 5.
Regarding claim 6, Feng disclose the method according to claim 1, wherein receiving the network access response frame sent by the relay device further comprises: receiving, by the terminal, the network access response frame sent by the relay device within a second receiving window after sending the network access request frame with the first preamble (figs. 3 and 5, S350, S360, [0144-150], received response from the relay within a window. Here, the window can be set very large) .
	Claims 34 and 69 are rejected same as claim 6.

Regarding claim 7, Feng disclose the method according to claim 2, wherein receiving the downlink data frame sent by the relay device further comprises: 
receiving, by the terminal, the downlink data frame sent by the relay device within a second receiving window after sending the uplink data frame with the first preamble (figs. 3 and 5, S350, S360, [0144-150], received response from the relay within a window. Here, the window can be set very large).
Claim 35 is rejected same as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474